WOODSON, P. J.
This is a companion case of Bayless v. Gibbs, ante, p. 492; and the plaintiffs therein are the same here, and the defendant Webb, there, is the sole defendant here.
The action was instituted in the circuit court of Butler county, by the plaintiffs against the defend*514ant, under section 650, Revised Statutes 1899, to quiet the title to a certain tract of land situate in said county, and particularly described in the petition.
A judgment for the plaintiffs was the result of a trial had, and defendant having unsuccessfully moved for a new trial, appealed the cause to this court.
The facts of the two cases are precisely alike, except this suit involves a different tract of land, and Gibbs and Bacon, defendants in the other case, are not parties to this.
The two cases were argued together, ánd counsel in printed and oral argument state that the decision in the one case would necessarily dispose of the other.
After a full hearing and a careful consideration of the other case, we reached the conclusion that plaintiffs therein had no right, title or interest in or to the land there in controversy, and consequently reversed the judgment of the circuit court without remanding the cause.
So, under the facts and circumstances, the judgment of the circuit court in this case is also reversed.
Lamm, J., concurs in all except what is said of the Simpson case. - Bond, J., concurs; Graves, J., concurs in result.